DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The first paragraph of the specification should be amended to include any updated patent information.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,624,691. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards a generator and processor which is configured to retrieve stored phase points defining a first digital electrical signal wave shape of a first electrical signal waveform from the first table defined in the memory; retrieve stored phase points defining a second digital electrical signal wave shape of a second electrical signal waveform from the second table defined in the memory; combine the phase points of the first digital electrical signal wave shape and the phase points of the second digital electrical signal wave shape to create a combined wave shape of an electrical signal waveform for performing a surgical procedure; and deliver the combined wave shape electrical signal waveform for performing the surgical procedure to a surgical instrument via the electrical output port; retrieve information from the first table defined in the memory, wherein the information from the first table is associated with a first wave shape of a first electrical signal waveform for performing a surgical procedure; retrieve information from the second table defined in the memory, wherein the information from the second table is associated with a second wave shape of a second electrical signal waveform for performing a surgical procedure; deliver the first and second electrical signal waveforms for performing a surgical procedure to a surgical instrument via the electrical output port; wherein delivering the first and second electrical signal waveforms comprises at least one of: switching between the first and second electrical signal waveforms and synchronizing the first and second electrical signal waveforms; receive a feedback signal associated with tissue parameters; and based on the received feedback signal, and while delivering the first and second electrical signal waveforms, determine whether to: switch from a first phase point of the first electrical signal waveform to a second phase point of the second electrical signal waveform and convert the second phase point to a first analog signal; or to synchronize delivery of the first and the second phase points and convert the synchronized phase points to a second analog signal; or retrieve information from the first table defined in the memory, wherein the information from the first table is associated with a first wave shape of a first electrical signal waveform for performing a surgical procedure; retrieve information from the second table defined in the memory, wherein the information from the second table is associated with a second wave shape of a second electrical signal waveform for performing a surgical procedure; and combine the first and second wave shapes to create a combined wave shape of an electrical signal waveform for performing a surgical procedure; deliver the combined wave shape electrical signal waveform for performing the surgical procedure to a surgical instrument via the electrical output port; and modify the combined wave shape of the electrical signal waveform to form a modified electrical signal waveform, the modified electrical signal waveform comprising a peak amplitude that does not exceed a predetermined amplitude and is less than a peak amplitude of the combined wave 
shape.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794